Petition for Writ of Mandamus Dismissed in Part and Denied in Part and
Memorandum Opinion filed February 10, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-15-00099-CR



                         IN RE CRAIG PORTER, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1374093

                          MEMORANDUM OPINION

      On February 2, 2015, relator Craig Porter filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator complains of a purported speedy trial
violation and asks this court to set a trial date in the underlying litigation, or,
alternatively, to dismiss the underlying litigation.
      In addition to identifying the Honorable Jim Wallace, presiding judge of the
263rd District Court of Harris County, as one of the respondents in this original
proceeding, relator also identifies as respondents the Harris County District Clerk
and an assistant district attorney. By statute, we have authority to issue a writ of
mandamus against a judge of a district or county court in our court of appeals
district, and as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code
Ann. § 22.221(a), (b) (West 2004). Neither the Harris County District Clerk nor the
assistant district attorney named as respondents is a judge of a district or county
court. And, relator has not made any attempt to demonstrate why issuance of the
writ against either of these respondents is necessary to enforce our jurisdiction.
Therefore, we have no jurisdiction to grant mandamus relief against the Harris
County District Clerk or the assistant district attorney named as respondents. See,
e.g., In re Brannon, Nos. 14-13-00297-CV, 14-13-00298-CV, 2013 WL 1632141,
*2 (Tex. App.—Houston [14th Dist.] Apr. 16, 2013, orig. proceeding) (mem. op.,
per curiam); In re Z.Q., No. 14-12-01109-CV, 2013 WL 55991, *1 (Tex. App.—
Houston [14th Dist.] Jan. 3, 2013, orig. proceeding) (mem. op., per curiam).

      With respect to relator’s request for mandamus relief against Judge Wallace,
relator has not satisfied his burden to demonstrate his entitlement to mandamus
relief for multiple reasons. First, relator recently sought mandamus relief from this
court in connection with the same purported speedy trial issue. This court denied
relator’s pro se mandamus petition, noting that relator is represented by counsel in
the underlying litigation and that a criminal defendant is not entitled to hybrid
representation. See In re Porter, No. 14-15-00014-CR, 2015 WL 224778, *1 (Tex.
App.—Houston [14th Dist.] Jan. 15, 2015, orig. proceeding) (mem. op., per

                                         2
curiam, not designated for publication). Relator now returns to this court, again
filing a pro se petition and acknowledging that he is represented by counsel in the
underlying litigation. As we previously stated, in the absence of a right to hybrid
representation, relator has presented nothing for this court’s consideration. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

      Second, relator has not provided this court any documentation in support of
his mandamus petition. To be entitled to mandamus relief, a relator is required to
file “a certified or sworn copy of any . . . document showing the matter complained
of,” Tex. R. App. P. 52.3(k)(1)(A), and “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding,” Tex. R. App. P. 52.7(a)(1). Relator refers in his petition to
a motion for speedy trial and a subsequent motion to dismiss that he claims he filed
with the trial court, but relator did not provide this court either of these documents.
Relator also did not provide any documents to substantiate the assertions in his
petition, including his assertion that he has been denied a speedy trial.

      And third, relator has an adequate remedy at law with respect to a purported
speedy trial violation, thus obviating the need for mandamus relief. See Smith v.
Gohmert, 962 S.W.2d 590, 593 (Tex. Crim. App. 1998) (orig. proceeding).

      Accordingly, we dismiss relator’s petition for writ of mandamus as it
pertains to the Harris County District Clerk and the assistant district attorney
named as respondents. We further deny relator’s petition for writ of mandamus as
it pertains to Judge Wallace.


                                           3
                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        4